10
11
12
13
14
15
16
17
18
19
20

21

23
24
25
26
27

28

Case 2:19-cv-00856-GMN-NJK Document 95 Filed 10/28/19 Page 1 of 7

 

 

 

 

 

 

 

LATONIA SMITH FILED RECENED
9748 CANYON LANDING AVE. ENTERED _. SERVED ON
LAS VEGAS, NV 89166 COUNSE: PARTIES OF RECORD
725-203-2455
PLAINTIFF IN PROPER PERSON OCT 28 2019
UNITED STATES DISTRICT COURT
ahora
DISTRICT OF NEVADA BY. DISTR _ DEPUTY

 

LATONIA SMITH,

Plaintiff(s),
“yg. CASE NO. 2:19-cv-00856-GMN-NJK
CAESARS ENTERTAINMENT
CORPORATION, a Delaware corporation;
PHWLV, LLC d/b/a PLANET HOLLYWOOD
RESORT AND CASINO, a Nevada limited
liability company; SHANNON PIERCE;
ETHAN THOMAS

Defendant(s).

 

 

 

 

OBJECTIONS AND MOTION FOR NEW REVIEW

OBJECTIONS TO ANY ORDERS PUT OUT IN SMITH V. CEC, PHWLV, SHANNON
PIERCE, AND ETHAN THOMAS BY PRIOR JUDGES; OBJECTIONS TO ORDER
RECEIVED BY NJK TO GRANT DEFENDANTS’ STAY DISCOVERY; OBJECTIONS
TO ORDER RECEIVED BY NJK TO DENY PLAINTIFF'S STAY OF PROCEEDINGS

Defense sent Plaintiff correspondence suggesting that there were orders put out
in this specific case by prior judges. Plaintiff objects to any such orders on the basis that

this Court failed to serve Plaintiff with any such orders from prior judges in this case.

 

 
10
11
12
13
14
15
16
17
18

19

21

23

24

25

26

27

28

 

 

 

Case 2:19-cv-00856-GMN-NJK Document 95 Filed 10/28/19 Page 2 of 7
Plaintiffs “received” documents are carefully documented upon receipt and none of the

prior judges (thus far) sent any orders to Plaintiff concerning this case to allow Plaintiff
to review and comment if necessary. This disreputable Court is actively withholding
correspondence from Plaintiff and engaging in ex-parte communications with
defendants, which is judicial/attorney ethics Violations. And just as another example of
this fact, Plaintiff received correspondence from the deplorable Fugazzi on October 26,
2019 about a twelve-page order that he got from the dishonorable Youchah. Plaintiff
never received any such tweive-page correspondence from this lady, and it is evident
that defendants and the Court are engaging in ex-parte communications/having side
communications about the case without Plaintiff, which is also not shocking given that
this Court is just another arm of defendants’ defense team. The Court is also getting
confused with their own docket and correspondence, which is just another prime reason
why Plaintiff has opposed any combination of the cases and has motioned for this case
to be returned to the correct jurisdiction—Eighth Judicial District Court—under Judge
Jerry Wiese (whenever this judiciary gets their heads from out of their own piss filled
toilets).

As a preliminary matter, Plaintiff objects to white judges’, like the ignoble Koppe,
Overseeing this case as they are, simply, psychologically incapable of any type of
unbiased decisions as evidenced in their own biased writings and unilateral
correspondence with defendants. Specifically, this third, new, corrupt judge's orders,
denying Plaintiff's Stay and granting an unserved Stay motion by defense illustrate that
she is mentally incapable of being impartial and handicapped by the same white
supremacist mentality held by vile whites in this country. As another preliminary matter,

Plaintiff also requested that any motions in this case be set for hearing so, even still,

 

‘ And, yes, Plaintiff is highly sick of you old, out-of-touch, racist, pathetic, white judges in
this entire district.

 

 
10
11
12
13
14
15
16
17
18

19

21
22
23
24
25
26
27

28

 

 

Case 2:19-cv-00856-GMN-NJK Document 95 Filed 10/28/19 Page 3 of 7
Plaintiff could have responded to any of defense’s unserved assertions in Court. One

cannot respond to unserved papers.

The truth is that Koppe and this court simply don’t want to remand Plaintiff's case
so that Plaintiff can proceed in the case as they are actively assisting defendants, which
is why Koppe and this Court have continued to tend to other things and other decisions,
such as writing a myriad of letters to Plaintiff stating (one in particular) that they would
not hear Plaintiff's emergency motion for remand and, most recently, that they do not
agree with Plaintiff's motion to stay proceedings, while Sitting on Plaintiffs uncontested
motion to remand which encapsulates a single issue—the racist ban of Plaintiff from a
public establishment—that was brought specifically pursuant to the Nevada Revised
Statutes. And, the only reason why this Court has still held on to this case so
defendants can uphold such a ban is because it is mostly filled with the same white
supremacists that instituted the ban in the first place. Quite frankly, this KKK Kangaroo
Court has no rights to this case.

Moreover, Plaintiff objects to the dishonorable NJK’s order issued granting the
defendant Shannon Pierce’s Stay for discovery because, again, Plaintiff did not receive
any such motions from Shannon Pierce nor any correspondence on such a motion in
this case. Hence, Plaintiff cannot respond to unreceived motions. Again, Plaintiffs
receipt of documents from defense are Carefully documented, no such documents were
received from parties, and defense has purposefully failed to send Plaintiff motions in
the past (and even worse lie about sending the motion while taking a picture of the
motion still in their possession as an exhibit...idiots). Although Plaintiff motioned for the
case to be stayed pending the predictable and imminent remand to state court of the
action, Plaintiff has not received/read any arguments presented in defense’s motion to
Stay discovery in order to respond to any such arguments. Further, Plaintiff disagrees

with NJK’s logic in reaching the decision for defendants’ motion and the basis on which

 
10

11

12

13

14

15

16

17

18

19

21

23

24

25

26

27

28

 

 

Case 2:19-cv-00856-GMN-NJK Document 95 Filed 10/28/19 Page 4 of 7
she reached the decision (at least as Stated in the order she sent to Plaintiff; she may

have communicated differently with defendants since it is known that this Court is
engaging in ex-parte communications). Due to the fact that Plaintiff's case belongs in
State Court and the fact that this court has no jurisdiction over Plaintiff's case, NJK’s
ruling that discovery should be Stayed pending a ruling on defendants’ motions to
dismiss is erroneous. The motion to remand was made first (in the very early stage of
this litigation), defendants did not properly oppose the motion, and as such any
“decisions” made by NJK are based on a resolution of Plaintiff's Motion to Remand,
which is dispositive in and of itself (every court of appeals that has considered the
question of remand has held that a remand motion is treated as dispositive). In other
words, defendants’ motions to dism iss are irrelevant given the facts of this case
(specifically, that Plaintiffs lawsuit is valid~defendants committed defamation, amongst
other things, and abuses of the legal system for which there are remedies under the
law; they are not covered by any protections simply because of career titles and
certainly not when misconduct is evident—and defendants’ removal of the case was
erroneous as Plaintiff's claims are all state claims and Plaintiff chose the correct
venue/jurisdiction to handle such claims). For the love of god would you people cease
your sfalling antics and remand the case back so that Plaintiff no longer has to deal with
you animals concerning this case.

The Court is very well aware of the fact that they have no jurisdiction over
Plaintiff's case but chooses to hold on to Plaintiff's case for their own selfish, unethical
reasons (again, another reason why this court has continued to write other
correspondences without remanding Plaintiff's case).

Plaintiff objects to the dishonorable NJK’s order issued denying Plaintiffs motion
to stay proceedings because her logic/judgment is simply erroneous, clearly clouded by

bias (because she does not want to admit that Plaintiff was correct in seeking a stay

 
10

11 |

12
13
14
15
16
17
18
19
20

21

23
24

25

8

27

28

 

 

Case 2:19-cv-00856-GMN-NJK Document 95 Filed 10/28/19 Page 5 of 7
pending a remand, which should be ordered first and should have been ordered a long

time ago, but chose to issue a Stay pending defendants’ motion to dismiss...they are
both dispositive and Plaintiff's motion for remand is likely to be more successful than
defendants motions to dismiss which should not even be heard in this district court), and
contradicted by case law (Mark Pierce v. Atlantic Specialty Insurance 1:16-cv-00829-
JAP-KBM; 215). In fact, NJK refuses to Stay proceedings so she can Continue tending to
other items/making unethical rulings while sitting on Plaintiff's remand motion and
holding onto Plaintiff's case so that defendants can continue to delay and derail this
case. Plaintiff's request to Stay proceedings is based on the issue of venue and
jurisdiction, which are indeed grounds for a stay of Proceedings as it is dispositive of the
case in the Federal Court system and many courts in the Ninth Circuit has made this
ruling (as just one example above)

Furthermore, the Ninth Circuit’s rationale and holdings clearly indicate that
Plaintiff's case should have been remanded immediately. There are no valid arguments
for removal and this Court's holding of Plaintiff's case so that she cannot proceed in
court is a clear violation of Plaintiffs rights. It is evident that this Court is assisting
defendants just by their very own actions. “The existence of federal jurisdiction on
removal must be determined from the face of the plaintiffs complaint.” Sa/veson v. W.
States Bankcard Ass’n, 731 1423, 1426-27 (9 Cir. 1984). There cannot be any doubts
as to whether jurisdiction exists (Gaus v. Miles, Inc., 980 F.2d 564, 566 (9t Cir. 1992).
(“Underlying these principles is the rationale that a plaintiff should be free to frame and
pursue his theory of pleading, especially if the claim could be either or both state and
federal.” /d. (quoting The Fair v. Kohler Die & Specialty Co., 228 U.S. 22, 25 (1913)
(emphasis added). Specifically, reiterated, there are no issues as to which Court holds
jurisdiction (it's Clearly not this one). Plaintiff's claim against CEC/PHWLV’s ban was

pursuant to the specified Nevada Revised Statutes laid out therein and Plaintiff filed her

 
10

11

12

13

14

15

16

17

18

19

21

23
24

25

26

27

28

 

 

Case 2:19-cv-00856-GMN-NJK Document 95 Filed 10/28/19 Page 6 of 7
lawsuit in State Court, not Federal. The removal was clearly unwarranted and used as a

delay tactic by defendants. Plaintiff reserves all rights to seek

Further since this court and defendants have issues with providing
correspondence to Plaintiff and the Court only provides correspondence to defense
(unsurprisingly), Plaintiff requests that all correspondence be available for Plaintiff to
pick-up from the clerk on Mondays and/or that all correspondence be sent via certified
mail for Plaintiffs Signature upon receipt because you are all, quite frankly, in the same
business of lying and corruption. Plaintiff will be seeking correspondence on this
issue in particular as it is a prejudice to Plaintiff for the Court to engage in ex-
parte communications/ provide communications to defendants sans Plaintiff, to
rule on motions that have not been served, and to issue orders and only serve
them to defendants. As such, Plaintiff requests a new review and hearing on all
motions/orders in this case.

Thank you for your time and attention to Plaintiffs objections to be preserved for

review by a panel other than yourselves. You are all full of shit. Sincerely.

Dated this 26th day of October 2019 Lo

/s/ Latonia Spit
LATONIA SMITH
9748 CANYON LANDING
AVE.
LAS VEGAS, NV 89166

 

 

 
10

11 |

12
13
14
18
16
17
18
19
20

21

23
24
25
26
27

28

| 702-784-5200

 

 

Case 2:19-cv-00856-GMN-NJK Document 95 Filed 10/28/19 Page 7 of 7
CERTIFICATE OF SERVICE
| certify that | am serving a true and correct Copy of the OBJECTIONS on the parties set
forth below by:

placing an original or true copy thereof in a sealed envelope with the correct
prepaid postage affixed for collection and mailing in the United States Mail, at
Las Vegas, Nevada.

X Certified Mail, Return Receipt Requested of the document(s) listed above to the |

 

person(s) at the address(es) set forth below

E-service
Personal delivery through a process server of the documeni(s) listed above to
the person(s) at the address(es) set forth below

Riley Clayton

HALL JAFFE & CLAYTON, LLP
7425 Peak Drive

Las Vegas, NV 89128
702-316-4111

rclayton@lawhic.com

| Alex Fugazzi and Michael Paretti

SNELL AND WILMER
3883 Howard Hughes Parkway Suite 1100
Las Vegas, NV 89169

afugazzi@swiaw.com
mparetti@swlaw.com

Dated this 26TH day of October 2019

 

 

 
